11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Panika McFadden,                              * From the 244th District Court
                                               of Ector County
                                               Trial Court No. C-16-0738-CR.

Vs. No. 11-16-00221-CR                        * August 30, 2018

The State of Texas,                          * Memorandum Opinion by Bailey, J.
                                               (Panel consists of: Bailey, J.;
                                               Gray, C.J., sitting by assignment; and
                                               Wright, S.C.J., sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgments below. Therefore, in accordance with this court’s
opinion, the judgments of the trial court are in all things affirmed.